 CENTRAL SAN VICENTE, INC.397Central San Vicente,Inc.andSindicato de Trabajadores de laIndustria Azucarera' de P. R.,UPWA-AFL-CIO,Petitioner.Case No. 24-RC-955. February 19,195 7DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Vincent M. Rotolo, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of'the Employer.'3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act for the followingreasons:On November 24, 1954, the Employer and the Intervenor executeda 3-year collective-bargaining agreement effective from January 1,1955, until December 31, 1957, and providing for wage renegotiationsfor the 1957 grinding season upon 60 days' notice before December 31,1956.On July 9,1956, the parties amended this agreement by makingwage adjustments effective retroactively to June 26, 1956; changingcertainloan fund provisions; and changing the duration clause to beeffective until December 31, 1958.The Petitioner contends that this latter agreement is subject to ap-plication of the Board's premature extension rules and that, therefore,its petition filed on September 4, 1956, and timely with respect to theexpiration of the initial 2 years of the preceding 3-year 2 contract war-rants the direction of an election.The Employer and the Intervenorcontend that the petition is barred because (1) the agreement of July9 was executed during the deadseason- and before the Petitioner'sclaim on September 4, 1956; (2) the original contract was one of un-reasonable duration and therefore they had a right to terminate it atany time and negotiate a new contract which would meet the Board'sstandards;and (3) in any event the July 9 contract should not be re-garded asa prematureextensionbecause of the "specialcircumstances"brought about by the passage ofa new minimumwage law in June1956 necessitating changes in their contract.IUnion de Trabajadores de Factoria, Talleres,Vias y Obras de Vega Baja, P.R., FLT,hereinafter called the Intervenor,currently represents the employees involved in thisproceeding.2 There is no assertion or evidence that 3-year contracts are customary in the industryinvolved.117 NLRB No. 58. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has held that an extension agreement executed withinthe initial 2-year period of a contract of unreasonable duration is apremature extension and cannot bar a petition which is filed timelywith respect to the expiration of the reasonable and permissible 2-yearbar period of the original contract.3We find no merit in the conten-tion that because the extension agreement was entered into duringthe dead season and prior to the Petitioner's claim, it bars this pro-ceeding.The language used in theSouth Porto Rico Sugar Co.;4case,and relied upon in support of this contention, was not intended tomean that the contract there involved had in fact ceased to exist, be-cause the dead season had begun.-5The cited case dealt with the ques-tion of whether an election, to be held in the next peakseasonafter theexpiration of the contract, could be properly directed before the statedterminal date of the contract and in no way involved the, prematureextension doctrine.-Similarly, we find no merit in the second contention, for contractsof unreasonable duration, unlike those which are no bar from their`inception,6 are regarded as valid for contract-bar purposes duringtheir initial 2-year period and are treated in a different manner forpurposes of applying the premature extension doctrine.? - Nor is itsignificant whether theextension agreement was an amendment 'or a`new contract for this purpose 8 as argued by the parties in supportof this contention.Further, we find no merit in the plea of "specialcircumstances."The record discloses that theseasonalemployees who receive the mini-mum wage scale had been laid, off before the new minimumwage law'became effective and were not to return until after the parties would'have had an opportunity to revise wages under the contract's,wagereopening clause.That the parties regarded such a change necessaryat the time they made it in order to maintain the wage differential infavor of the "year-around" employees to foster industrialpeace is'not sufficientcauseto permit an exception to the application of theprematureextensionrule, for the wage rates could have been altered'without extending the contract.'3Fawcett-Dearing Printing Company,106 NLRB 21.Also seeCushman's Sons, Inc,88 NLRB 121;Heintz Manufacturing Company,116 NLRB 183. -4 South Porto Rico Sugar Co.,100 NLRB 13095 The statement here considered is as follows :The Employer's production opera-,tions-are seasonal and have ceased for this yearIt is therefore apparent that, for'seasonal employees who comprise the bulk of those in the unit, the contract relied uponby the Employer and the Confederation has ceased to be effective in practice. It isequally 'clear that the petition raises a question concerning the representation of em-ployees for the next season "6 See for exampleKenrose Manufacturing Company,Inc,101 NLRB 267!,See cases cited infootnote3,supra.—9 SeeCongoleum-Natirn, Inc ,115 NLRB 1202, 12039 SeeWyman-Gordon Co.,117 NLRB75; International Minerals d Chemicals Corpora-ttion,113 NLRB 53 (economic reasons);Kennedy Van Saun Manufacturing and Engineer-ing Corporation,108 NLRB 1662;Barber Motors,Inc,99 NLRB 193 (change in ratesmade necessary by revised wage schedule by Wage Stabilization Board) statigg "while PLANKINTON PACKING COMPANY399In view of the foregoing, we find that the contract effective fromJanuary 1, 1955, was one of unreasonable duration and that the peti-tion herein was filed timely with respect to the expiration of thatcontract's reasonable first 2-year period.It does not therefore barthis proceeding.Further, we find that the contract executed on July9, 1956, is a premature extension, having been executed before the ex-piration of the first 2 years of the initial contract.Accordingly thislatter agreement may not bar an election.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act :All production and maintenance employees, including railway andmaintenance-of-way employees and all shop employees employed bythe Employer at its sugar mill in Vega Baja, Puerto Rico, but exclud-ing hotel and hospital workers, managers, department heads, and theirassistants, laboratory technicians, warehouse clericals, office clericals,timekeepers, telephone operators, sugar boilers, cane weighers withpermanent work during the grinding season, guards, executives, andall supervisors as defined in the Act.'°5.The Employer's operations are seasonal, beginning in Januaryand ending in June of each year. Inasmuch as the current season hasalready begun and peak seasonal employment will occur within ourusual time for holding elections, we shall direct an immediate electionin this case.[Text of Direction of Election omitted from publication.]the Board has recognized the necessity for contractual changes because of fluctuating.economic conditions,the Board has carefully preserved the rights of employees to changetheir bargaining representative at predictable and reasonable intervals."Cf.SeftonFibre Can Company,109 NLRB 36010The unit described is in accord with the stipulation of the parties.Plankinton Packing Company(Division of Swift & Co.)andOffice'Employees International Union,LocalNo. 9, AFL-CIO, Peti-tioner.Case No. 13-RC-4897.February 19, 1957SUPPLEMENTAL DECISION, CERTIFICATION OF RE-SULTS OF ELECTION, AND DIRECTIONPursuant to a Board Decision and Direction of Elections,' separateelections by' secret ballot were conducted under the direction and`supervision of the Regional Director for the Thirteenth Regionamong the Employer's employees in the two units found appropriate :(a) a unit of office clerical employees; and (b) a unit of plant clericalemployees.Thereafter, a tally of ballots in each election was fur-1116 NLRB 1225117 NLRB No 52.